Citation Nr: 1229471	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-00 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for head injury and spinal cord injury, to include as secondary to service-connected anxiety reaction with tension headaches and post-traumatic stress disorder (psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2007, the Veteran testified before the undersigned Veterans Law Judge at a central office hearing in Washington, DC.  A transcript of this hearing has been made part of the claims file.

In February 2008 and April 2011, the Board remanded this matter for additional development and adjudication.  This having been completed, the case has been returned to the Board for further review. 

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  


FINDINGS OF FACT

Residuals of a November 2001 head and/or spinal cord injury have not been shown to have had their onset in service, within one year of service, nor is such disability secondary to the Veteran's service-connected post traumatic stress disorder (PTSD). 



CONCLUSION OF LAW

Residuals of a November 2001 head and/or spinal cord injury were not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service or as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in March 2006, and March and May 2008, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA and private medical records, and Social Security Administration disability records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claim, and was afforded the opportunity to testify at a hearing before the Board in September 2007.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b) (any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. At 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also McQueen v. West, 13Vet. App. 237 (1999); Wallin v. West, 11 Vet. App.  509, 512 (1998); (both indicating that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has residuals of a head and neck injury that occurred as a result of his service-connected PTSD.  It is the Veteran's contention that his claimed disability began in November 2001.  He contends that he was working at a preschool and had a flashback to Vietnam, at which time he became paranoid, started running, and ran straight into a jungle gym striking it with his head.  The Veteran indicates that he was attempting to find cover.  He reports that he lost consciousness and was paralyzed from the neck up, only being able to move his mouth.  He indicated that since that time he has had physical and occupational therapy and was able to move his arms and legs.  

The Veteran has had several VA examinations that touch on the question.  In addition, the Veteran's claims file contains numerous outpatient medical records, both from the VA and from private physicians.

The Veteran was afforded a general medical examination dated in August 2004.  The examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report.  The Veteran reported the November 2001 accident at the preschool.  He indicated that he was transported to the hospital via ambulance and at the hospital, started to get the feeling back in his arms and legs.  After a short period of time, he reported that he was sent home, where he fell. He indicated that he was taken to a hospital and treated, and afterwards had extensive rehabilitation to learn how to walk.  He was also placed on seizure medication because of a seizure disorder that apparently started after the incident.  He reported that since that time, he has stayed on his medication and not had any additional seizures.  The Veteran reported that during the injury he had a flare-up of neck and back pain, as well as some paralysis of the left arm.  He stated that this was treated and the paralysis had resolved.  The Veteran reported that he had spasms that come and go and that he had poor memory and back and neck pain.  After examination, the Veteran was diagnosed as status post head injury in 2001.  He was indicated to have a seizure disorder, temporary paralysis of the arms and legs that resolved, and muscle spasms in the arms or legs, all as secondary to the head injury.  He was also diagnosed with severe degenerative arthritis and degenerative spondylosis of the cervical spine, and mild spondylosis and arthritis of the lumbar spine.  In addition, the examiner noted that a computed tomography scan in 2001 showed an abnormality in the frontal lobe and was indicated to be non-specific as it suggested that the findings may have been present as early as a 1995 tomography scan.  The examiner noted, however, that the 1995 tomography scan was interpreted to be normal.  The examiner then stated that an opinion could not be offered regarding whether the cervical and lumbar conditions were related to the previously mentioned head injury, as it would be speculative.

The Veteran was also examined in March 2007.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  Again the reported preschool injury was reported.  The Veteran indicated that he had a flashback of his days in the service with the children chasing him.  He reported that he was running for his life, slipped and fell under a cart-support and hit his head.  The Veteran reported that he lost consciousness and was paralyzed from the neck up.  After therapy, the Veteran reported that he was able to move his arms and legs, but that since that time, he had severe neck and back pain that radiated to his upper extremities and weakness in this lower extremities and knees.  The Veteran also reported intermittent spasms in his arms, back and legs.  He indicated that he was unstable walking and that his knees would give out, necessitating the use of a cane for walking.  The Veteran reported constant pain and numbness in his hands and arms.  The examiner noted that the Veteran had undergone evaluations for his neck pain and other symptoms and had various imaging done, as well as an MRI in December 2005.  This MRI demonstrated  long segments severe central spinal canal stenosis from ossification of posterior longitudinal ligament in combination with multilevel small disk protrusions.  There was also chronic appearing compressive myelopathy signal abnormality involving the central portion of the spinal cord at C3-4, and a second area of cord compression at C6-7.  The examiner also noted a neurosurgical consultation in January 2006, which reported that the Veteran was myelopathic due to cord stenosis from SSOPLL.  A flexion/extension x-ray of the cervical spine on the same date indicated that flexion and extension of the cervical spine showed no evidence of instability or movement.  The Veteran was noted to have elected against surgery with continued problems with the upper and lower extremities.  He denied having urinary or bowel incontinence.  The Veteran was noted to have a history of PTSD, as well as head and neck injury.  He was also noted to have a seizure disorder, anxiety disorder, and chronic neck and back pain as noted.  On examination, the Veteran was noted to walk with a cane.  His cranial nerves II-XII were intact and there was some tenderness in the neck area at the mid-neck and C6-7.  Motor examination, demonstrated full strength with give way weakness both in the upper and bilateral lower extremities, but 1+ in the biceps and radials and 2+ in the triceps of the right upper extremity.  Sensory was decreased to light touch and pinprick in a nondermatomal distribution in the upper and lower extremities.  The Veteran's coordination and gain were normal.  After examination, the Veteran was diagnosed with chronic spinal canal stenosis with evidence of myelopathy due to the cord stenosis.  The examiner stated that this was chronic with little evidence on examination that the Veteran had weakness or spasticity.  The Veteran was noted not to be on muscle relaxants and had normal reflexes and normal muscle tone and bulk.  The Veteran was indicated to be in chronic pain.  The examiner found that the 2001 incident was not related to his military service, but noted that the Veteran claimed that it was related to his PTSD, as he was having a flashback of being chased and fell looking for cover.  The examiner did not offer an opinion as to whether the Veteran's contentions were correct.  

Finally, the Veteran was afforded a VA examination dated in December 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran claimed that a head and spinal cord injury was the result or aggravated by his service-connected PTSD.  The examiner stated that the answer was "no."  A review of the Veteran's medical records and claims file was noted and the Veteran was also interviewed  and examined in December 2010.  The examiner indicated that the examination findings were suggestive of elaboration of signs and symptoms by the Veteran (e.g., conscious or subconscious misrepresentation of symptoms or examination findings).  Testing of tone was noted to be irregularly irregular and not in a pathological pattern consistent with that seen in the SCI patients or head injury patients, nor was it consistent with inc tone due to drug induced parkinsonism sometimes seen in patients treated over with (typical and atypical) neurologic medications for schizophrenia, PTSD, etc.  Stated in other words, the findings were suggestive of nonphysiological increased tone that would suggest conversion, malingering or somatoform disorder but not a "true" increased tone.  The examiner stated that the Veteran had no subtle signs of left upper extremity weakness and MMT'ing revealed slight give-way of his left upper extremity which was noted to make it impossible to determine if he had "true" weakness.  The examiner stated that, if it was assumed that this was true weakness rather than giveway weakness, the Veteran's strength would have been graded in the minimally impaired range, not significant enough to impair his activities.  

The examiner proceeded then with an explanation for the conclusions stated above.  With respect to the head injury, the examiner stated that there was clear evidence that the Veteran had scarring (encephalomalacia) in his left frontal lobe in imaging studies subsequent to the Veteran's laceration, and that this encephalomalacia could be attributed to his hitting his head.  On a December 2001 CT scan, it could not be determined if the encephalomalacia noted on the 12/10 examination was present in the imaging done in 1975.  The examiner stated that, typically, encephalomalacia was not a finding that would be expected to be seen within 10-12 days of an injury because it takes months to years to develop.  Thus the examiner stated that it was not clear whether these existed prior to November 2001 and there was no evidence to suggest increased health issues referable to the frontal lobe damage after the event.  The examiner also indicated that there were discrepancies between the medical records and the Veteran's version of the episode.  The emergency room records from November 28 indicated that the Veteran had no loss of consciousness, while the Veteran reported to the examiner that he did have loss of consciousness.  In addition, multiple notes from the rehab service indicated that the Veteran was weak on his left side.  The examiner found that this was inconsistent with traumatic injury on the left side of the brain.  The examiner stated that if the Veteran had an injury from the traumatic brain injury in November 2001, we would expect to see right body weakness, not left body weakness.  Thus the weakness he exhibited after his initial ER evaluation when he was paralyzed (his words) was not consistent with a brain injury.  It was the examiner's opinion that the Veteran sustained a laceration but not head/skull trauma, other than the laceration, which was noted to have been sutured in 2001 and was well healed.

The examiner continued by stating that, once traumatic brain injury is excluded as a cause of the Veteran's symptoms, the question of spinal cord injury arises.  The examiner noted that the Veteran's initial examination showed no evidence of weakness, with the neurological section indicated to be within normal limits.  The examiner noted that, had the initial shock of running into the bar had caused a spinal cord injury, we would expect his initial examination to have been abnormal.  In addition, if left arm/leg weakness was due to delayed onset of edema, there should have been evidence of this on the MRI dated November 29, 2001.  Rather, the report was noted to specifically indicate no cor signal abnormalities.  The examiner explained that, when the cord is contused or swelling or otherwise unhappy enough to cause physical findings, there is typically increased cord signal.  The examiner then indicated that imaging done around the time of the accident indicate the presence of degenerative findings that (i) would have to have been developing and to have been present for at least months and probably years, and (ii) could progress over 5-15 years to clinical significance.  While these changes would predispose a person to experience a spinal cord contusion if the person experienced a trauma/whiplash, the examiner found that there was no evidence on the imaging to suspect that spinal cord injury occurred from his November 2001 accident.  

Based on the reasoning above, the examiner did not find that there was evidence of significant traumatic brain injury or spinal cord injury from the November 2001 accident and therefore it was not possible that his PTSD could have contributed.  For completeness' sake, however, the examiner also stated that, if there was an injury, the PTSD nevertheless did not cause or contribute to or exacerbate the injury.  The examiner stated that this was because the Veteran's treatment records did not indicate flashbacks or issues related to flashbacks to be primary concern in the period before and after the November 2001 injury.  The examiner doubted that it was likely that the Veteran would suddenly develop a flashback in the context reported.  Rather, the examiner concluded that it was more likely that the Veteran was just running and accidentally ran into the object.  The examiner also stated that, at the time of the injury, imaging of the Veteran's spine indicated pre-existing degenerative changes and progression over the ensuing years was likely just that - expected progression.  To recap, the examiner stated that the claimed head and spinal cord injury was less likely than not proximately due to, the result of, or aggravated by, the Veteran's service-connected PTSD.  

The Veteran's claims file also contains numerous medical and psychiatric treatment reports, including psychiatric VA examinations.  The psychiatric VA examinations do not touch on the matter of the claim as far as providing any opinions, but do note that the Veteran reported having a flashback leading to his 2001 accident.  A September 2004 VA psychiatric examiner also indicated that the Veteran was not a reliable informant and that he did not find evidence of PTSD in the Veteran.  Rather, the majority of his problems were indicated to be most likely derived from his poly substance abuse.  A February 2003 VA psychiatric examination indicated that the Veteran didn't like being around people, occasionally heard voices and had occasional nightmares, and had occasional sensitivity to environmental triggers and smells.  He was not noted to have flashbacks and was not diagnosed with PTSD.  Rather, he was diagnosed with generalized anxiety disorder.  The other records indicate various treatment for complaints related to the November 2001 accident, including a January 2003 treatment report indicating that the Veteran had immediate transitory loss of consciousness and that the Veteran experienced episodes of speech arrest.  The neurological examination was normal.  The physician felt that the Veteran had post-traumatic epilepsy.  Generally, a review of the outpatient treatment records reflect the findings noted in the VA examinations above and do not offer opinions regarding whether the Veteran has residuals of the November 2001 accident that were caused or aggravated by his service-connected PTSD.  

Based on the foregoing, the Board finds that entitlement to service connection for residuals of the November 2001 accident is not warranted in this case.  Here, the medical evidence is conflicting concerning whether the Veteran suffered residual damage from his November 2001 accident.  The August 2004 examiner found that the Veteran was status post head injury in 2001, and that he had a seizure disorder, temporary paralysis of the arms and legs that resolved, and muscle spasms in the arms or legs, all as secondary to the head injury.  He was also diagnosed with severe degenerative arthritis and degenerative spondylosis of the cervical spine, and mild spondylosis and arthritis of the lumbar spine, but the examiner stated that no opinion could be offered regarding whether the cervical and lumbar conditions were related to the previously mentioned head injury, as it would be speculative.  The March 2007 examiner indicated that the Veteran had various disorders, but also found that the 2001 incident was not related to his military service, and merely noted that the Veteran claimed that the incident was related to a flashback.  

In this case, however, the Board finds that the findings and evaluation of the December 2010 examiner are most persuasive in this case.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report, and addressed both the question of current injury and its potential connection to the Veteran's service-connected PTSD.  The examiner noted that the Veteran claimed that a head and spinal cord injury was the result or aggravated by his service-connected PTSD, and answered with a firm "no."  While the Veteran was noted to have had scarring (encephalomalacia) in his left frontal lobe in imaging studies subsequent to the Veteran's laceration, and that this encephalomalacia could be attributed to his hitting his head, the examiner stated that, typically, encephalomalacia was not a finding that would be expected to be seen within 10-12 days of an injury because it takes months to years to develop.  Thus, the examiner stated that it was not clear whether these existed prior to November 2001 and there was no evidence to suggest increased health issues referable to the frontal lobe damage after the event.  It was the examiner's opinion that the Veteran sustained a laceration but not head/skull trauma, other than the laceration, which was noted to have been sutured in 2001 and was well healed.  In addition, as to any spinal cord injury, the examiner detailed findings as to why there was no indication of such injury as a result of the November 2001 incident.  Based on this detailed reasoning and medical evidence, the examiner did not find that there was evidence of significant traumatic brain injury or spinal cord injury from the November 2001 accident and therefore it was not possible that his PTSD could have contributed.  The examiner also concluded that flashbacks from PTSD did not cause of the injury, basically questioning the veracity of the Veteran's account.  In this regard, the examiner found that the Veteran's treatment records did not indicate flashbacks or issues related to flashbacks to be primary concern in the period before and after the November 2001 injury.  This conclusion is supported by the Veteran's psychiatric examinations near the period in question.  The examiner also indicated that the evidence indicated that the Veteran's account of the incident may not be reliable, as it conflicted with contemporaneous medical records and the results of examination indicated possible misrepresentation of symptoms or examination findings, and may suggest conversion, malingering or somatoform disorder.  Rather, the examiner concluded that it was more likely that the Veteran was just running and accidentally ran into the object.  Finally, the examiner stated that the Veteran had preexisting neck and back disorders whose progression was as expected for degenerative conditions.  The examiner stated that the claimed head and spinal cord injury was less likely than not proximately due to, the result of, or aggravated by, the Veteran's service-connected PTSD.  

As such, the Board finds that the preponderance of the medical evidence does not indicate that the Veteran has a current head or spinal cord injury related to the November 2001 incident.  The Board also finds that the Veteran's pre-existing neck and back disabilities were not aggravated beyond their natural progression as a result of the November 2001 incident, as specifically found by the December 2010 examiner.  And even so, the Board finds that any residual disability or aggravated disorder is not linked to the Veteran's service through his service-connected PTSD.  In this regard, the Board finds that the December 2010 examiner's findings regarding the Veteran's credibility supported by the evidence of record.  

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, as noted above, the Board finds that the opinions of the December 2010 VA examiner in this case to be most persuasive, based as they were on a detailed examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service, as noted above.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of a head or spinal cord injury is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service or a service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his claimed disability are outweighed by the medical evidence of record, specifically the opinion of the December 2010 VA examiner.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  







	(CONTINUED ON NEXT PAGE)


Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for head injury and spinal cord injury is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


